DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-20 are pending. 
Claims 1-20 are rejected under 35 USC § 103

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered.
Examiner asserts that the term discard defined by most dictionary is ‘to get rid of something that you no longer want or need’ and something that is no-longer needed should not be saved or kept hence prior arts that discusses GPU and intermediate processing uses the term discard for discarding data and does not address writeback to slower memory since the term discard indicates it is not needed and hence is thrown away. Anyway, examiner found an art from Uhrenholt that addresses not writing back data that is not needed and issued a second non-final so that applicant can address the art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-3, 7, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pronovost et al. (US 20130067186 A1) in view of Engelbrecht et al. (US 6601153 B1) further in view of Uhrenholt (US 20200379909 A1).
Regarding claim 1 Pronovost discloses: 
A graphics processing unit (GPU), comprising: (Pronovost: [0032] teaches "In the example of FIG. 1, computing device 100 includes one or more executing processes 102, each of which interacts with a memory manager 104 to use memory of the computing device 100. ..The processors may include ... graphics processing units (GPUs); 
a cache hierarchy including one or more data caches (Pronovost: [0033] teaches memory manager 104 managing the allocation and use of fast memory 108 including one or more random access memories (RAMs). The fast memory 108 includes multiple memories, each memory may store particular types information like intermediate or final results of calculations and information regarding graphics to be displayed. The fast memory 108 including one or more random access memories (RAMs) is the cache.); and
[a memory that stores a table containing an address in system memory of inactive data in the cache hierarchy of the GPU], the inactive data being associated with an intermediate render target,
wherein the cache hierarchy is responsive to an eviction event by discarding the inactive data from the cache hierarchy [without performing a writeback to the system memory associated with the GPU based on the address of the inactive data in the system memory being contained in the table] (Pronovost: [0033], [0060], Discloses generation of intermediate data during image editing (rendering). Pronovost: [0059] discloses some of the render targets (includes intermediate render targets) may not be used i.e inactive. Pronovost: [0058] teaches GPU performing rendering operations storing content in virtual memory that is associated with cache (fast video memory) and using many different temporary storage buffers during rendering operations. Also, teaches identifying content (unused/inactive data to be discarded, and discarding those content that is stored in the cache (fast video memory), resulting in faster execution of operations for the graphics processing application);
Pronovost discloses intermediate rendering data and teaches identifying temporary data storing in temporary storage buffers and teaches identifying and discarding data from cache that can be discarded. However, Pronovost did not explicitly disclosed identifying and recording address of data to be discarded in a table.
Engelbrecht discloses a memory that stores a table containing an address in system memory of inactive data in the cache hierarchy of the GPU, [the inactive data being associated with an intermediate render target, wherein the cache hierarchy is responsive to an eviction event by discarding the inactive data from the cache hierarchy without performing a writeback to the system memory associated with the GPU] based on the address of the inactive data in the system memory being contained in the table (Engelbrecht: Abstract discloses one or more inactive data blocks in the memory are identified, and a list of addresses (pointing to the system memory) corresponding to the identified inactive data blocks is generated. The inactive data blocks associated with the list of addresses are initialized and addresses corresponding to those initialized data blocks are then made available to the computing system to facilitate use of the data blocks. Initializing the inactive data blocks is similar to discarding the inactive data. Making the list available to the computing system involves remembering/storing the list and that saved list of addresses is similar to the table used by applicant.).
Both Pronovost and Engelbrecht represent works within the same field of endeavor, namely data storage method used during GPU data processing/rendering. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Pronovost in view of Engelbrecht as it represents a combination of known prior art elements according to known methods (GPU’s data storage method of Pronovost using table containing address of inactive data (i.e. data that can be discarded) as used by Engelbrecht) to yield a better cache management system having more efficient GPU data caching/storing system (see also Engelbrecht abstract).
Pronovost/Engelbrecht discloses intermediate rendering data and teaches identifying temporary data storing in temporary storage buffers and teaches identifying and discarding data from cache that can be discarded and also discloses recording/storing address of inactive data (data to be discarded) in a table. However, Pronovost/Engelbrecht taught discarding inactive data (data that is safe to discard) but is silent if the data discarded from fast memory (cache) is written back to slow memory. 
Uhrenholt discloses [a memory that stores a table containing an address in system memory of inactive data in the cache hierarchy of the GPU, the inactive data being associated with an intermediate render target, wherein] the cache hierarchy is responsive to an eviction event by discarding the inactive data from the cache hierarchy without performing a writeback to the system memory associated with the GPU [based on the address of the inactive data in the system memory being contained in the table] (Uhrenholt:[0044] teaches data written into the second cache without being written to the memory system. However, at least some of the data stored in the second cache is used and ultimately discarded without ever being written back to memory. Uhrenholt:[0057] teaches the frame buffer data being re-used as texture input when rendering the next frame buffer and is considered as intermediate (i.e. temporary) data and is discarded without ever being written to memory).

Pronovost/Engelbrecht and Uhrenholt represent works within the same field of endeavor, namely data storage method used during GPU data processing/rendering. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Pronovost/Engelbrecht in view of Uhrenholt as it represents a combination of known prior art elements according to known methods (GPU’s data storage method of Pronovost/Engelbrecht discarding inactive/intermediate data from cache without writing data back to memory as used by Uhrenholt) to yield a better cache management system having more efficient GPU data caching/storing system (see also Uhrenholt [0044], [0057]). 

Regarding claim 2 Pronovost/Engelbrecht/Uhrenholt discloses:
The GPU of claim 1, wherein the cache hierarchy obtains the address of the inactive data from the table (Engelbrecht: Abstract discloses one or more inactive data blocks in the memory are identified, and a list of addresses corresponding to the identified inactive data blocks is generated. The inactive data blocks associated with the list of addresses are initialized and addresses corresponding to those initialized data blocks are then made available to the computing system to facilitate use of the data blocks. Hence the address of the inactive data block is available in a list (which constitutes the same thing as a table). 
 
Regarding claim 3
The GPU of claim 2, wherein the address of inactive data in the system memory comprises a range of addresses for the inactive data (Engelbrecht: abstract teaches generating list of inactive data and claim 16 and claim 17 teaches inactive data block being a predetermined fixed/variable number of bytes. Since address list contains addresses of data blocks and a data block can be more than one byte and hence the list contains range of addresses where address of one data block is an address range that covers the first and last address of the data block). 

Regarding claim 7 Pronovost/Engelbrecht/Uhrenholt discloses:
The GPU of claim 1, wherein the inactive data is located in a last-level cache of the cache hierarchy of the GPU (Engelbrecht: Claim 37 teaches a memory used for storing data wherein the memory includes inactive data blocks currently unused by the computing system and having residual data therein. Engelbrecht: Claim 36 teaches wherein the memory is a second level cache memory coupled to receive data from the first level cache memory. Hence Engelbrecht teaches inactive data being located in second level cache which is the last-level cache in Engelbrecht since no other level of cache hierarchy is mentioned in Engelbrecht. In Pronovost Fig 1, the Fast memory 108 is similar to the last level cache where first level cache is included within the processors executing processes 102. Examiner is using office notice to share this common knowledge that processor comes with a cache and can be called first level cache and quoting Sakata et al. (US 20080313405 A1) [0051] and Fig. 4 showing processor core 100 having first-level-cache 102.) 

Regarding claim 13 Pronovost/Engelbrecht/Uhrenholt discloses:A method, comprising:
generating data associated with an intermediate render target, the data being located within a cache hierarchy of a graphic processing unit (GPU) (Pronovost: [0033], [0060], Discloses generation of intermediate data during image editing (rendering). Pronovost: [0058] teaches GPU performing rendering operations storing content in virtual memory that is associated with cache (fast video memory) and using many different temporary storage buffers during rendering operations.); 
determining that the data associated with the intermediate render target has become inactive (Pronovost: [0033], [0060], Discloses generation of intermediate data during image editing (rendering). Pronovost: [0058]-[0059] teaches identifying content to be discarded, and discarding those content that is stored in the cache (fast video memory), resulting in faster execution of operations for the graphics processing application.); 
Pronovost discloses intermediate rendering data and teaches identifying temporary data storing in temporary storage buffers and teaches identifying and discarding data from cache that can be discarded. However, Pronovost did not explicitly disclosed identifying and recording address of data to be discarded in a table.
Engelbrecht discloses communicating to the cache hierarchy an address in a system memory of the data associated with the intermediate render target that has become inactive (Engelbrecht: Abstract discloses one or more inactive data blocks in the memory are identified, and a list of addresses corresponding to the identified inactive data blocks is generated); and 
discarding the inactive data from the cache hierarchy [without performing a writeback to the system memory associated with the GPU] based on the address in system memory of the inactive data  (Engelbrecht: Abstract discloses one or more inactive data blocks in the memory are identified, and a list of addresses corresponding to the identified inactive data blocks is generated. The inactive data blocks associated with the list of addresses are initialized and addresses corresponding to those initialized data blocks are then made available to the computing system to facilitate use of the data blocks. Initializing the inactive data blocks is similar to discarding the inactive data. 
Both Pronovost and Engelbrecht represent works within the same field of endeavor, namely data storage method used during GPU data processing/rendering. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Pronovost in view of Engelbrecht as it represents a combination of known prior art elements according to known methods (GPU’s data storage method of Pronovost using table containing address of inactive data (i.e. data that can be discarded) as used by Engelbrecht) to yield a better cache management system having more efficient GPU data caching/storing system (see also Engelbrecht abstract).
Pronovost/Engelbrecht discloses intermediate rendering data and teaches identifying temporary data storing in temporary storage buffers and teaches identifying and discarding data from cache that can be discarded and also discloses recording/storing address of inactive data (data to be discarded) in a table. However, Pronovost/Engelbrecht taught discarding inactive data (data that is safe to discard) but is silent if the data discarded from fast memory (cache) is written back to slow memory.
Uhrenholt discloses discarding the inactive data from the cache hierarchy without performing a writeback to the system memory associated with the GPU based on the address in system memory of the inactive data (Uhrenholt: [0044] teaches data written into the second cache without being written to the memory system. However, at least some of the data stored in the second cache is used and ultimately discarded without ever being written back to memory. Uhrenholt: [0057] teaches the frame buffer data being re-used as texture input when rendering the next frame buffer and is considered as intermediate (i.e. temporary) data and is discarded without ever being written to memory).

Regarding claim 14 Pronovost/Engelbrecht/Uhrenholt discloses:The method of claim 13, wherein communicating to the cache hierarchy the address in the system memory of the data comprises storing in a table the address in the system memory of the data associated with the intermediate render target that has become inactive (Engelbrecht: Abstract discloses one or more inactive data blocks in the memory are identified, and a list of addresses corresponding to the identified inactive data blocks is generated. The inactive data blocks associated with the list of addresses are initialized and addresses corresponding to those initialized data blocks are then made available to the computing system to facilitate use of the data blocks. Initializing the inactive data blocks is similar to discarding the inactive data. Making the list available to the computing system involves remembering/storing the list and that saved list of addresses is similar to the table used by applicant.).
Regarding claim 15 Pronovost/Engelbrecht/Uhrenholt discloses:
The method of claim 14, wherein the address in the system memory of the data associated with the intermediate render target that has become inactive comprises a range of addresses for the data (Engelbrecht: abstract teaches generating list of inactive data and claim 16 and claim 17 of Engelbrecht teaches inactive data block being a predetermined fixed/variable number of bytes. Since address list contains addresses of data blocks and a data block can be more than one byte and hence the list contains range of addresses where address of one data block is an address range that covers the first and last address of the data block).

Regarding claim 16 Pronovost/Engelbrecht/Uhrenholt discloses:
The method of claim 14, wherein discarding the data without performing a writeback to the system memory comprises:
comparing the address of the data in the system memory to the address in the table of the data associated with the intermediate render target that has become inactive; and discarding the data from a location of the data in the cache hierarchy without performing a writeback to the system memory (Engelbrecht: Abstract discloses one or more inactive data blocks in the memory are identified, and a list of addresses corresponding to the identified inactive data blocks is generated. The inactive data blocks associated with the list of addresses are initialized and addresses corresponding to those initialized data blocks are then made available to the computing system to facilitate use of the data blocks. Hence the address of the inactive data block is available in a list (which constitutes the same thing as a table. Uhrenholt: [0044] teaches data written into the second cache without being written to the memory system. However, at least some of the data stored in the second cache is used and ultimately discarded without ever being written back to memory. Uhrenholt: [0057] teaches the frame buffer data being re-used as texture input when rendering the next frame buffer and is considered as intermediate (i.e. temporary) data and is discarded without ever being written to memory).
Regarding claim 18, this is the method claim corresponding to the system claim 7, and is rejected for the same reasons mutatis mutandis.

Regarding claim 19 Pronovost/Engelbrecht/Uhrenholt discloses:The method of claim 13, wherein data associated with the intermediate render target is generated during a renderpass operation of the GPU, and wherein determining that the data associated with the intermediate render target has become inactive occurs at an end of the renderpass operation (Applicant did not define renderpass. Examiner is using the definition of renderpass as "One render pass usually corresponds to one frame buffer” and it is supported by prior art Zhang (US 20210358192 A1) [0095]" (Examiner is not using this art for rejection, but keeping it handy for applicant). Pronovost [0033] and [0060] teaches generation of intermediate rendering data. Pronovost: [0059] teaches generating render targets for frames which is similar to renderpass and teaches that some of the render targets may not be used following a chance in or closing of the 3D display. When such unused graphics data is left in memory space associated with video memory, a graphics library may automatically signal to a memory manager that the unused data is available for discard, so as to possibly increase the efficiency of memory usage. Applicant teaches evicting inactive intermediate data at the end of a renderpass when it is determined which data are inactive and Pronovost teaches discarding unused/inactive data once it is determined to be inactive). 
Regarding claim 20 Pronovost/Engelbrecht/Uhrenholt discloses:The method of claim 13, wherein data associated with the intermediate render target is generated during a subpass operation of a renderpass operation of the GPU, and wherein determining that the data associated with the intermediate render target has become inactive occurs at an end of the subpass operation (Applicant defines subpass spec [0008] as a point in render pass when multiple render target may be generated. Pronovost [0033] and [0060] teaches generation of intermediate rendering data. Pronovost: [0059] teaches generating render targets for frames which is similar to renderpass or subpass and teaches that some of the render targets may not be used following a chance in or closing of the 3D display. When such unused graphics data is left in memory space associated with video memory, a graphics library may automatically signal to a memory manager that the unused data is available for discard, so as to possibly increase the efficiency of memory usage. Applicant teaches evicting inactive intermediate data at the end of a renderpass/subpass when it is determined which data are inactive and Pronovost teaches discarding unused/inactive data once it is determined to be inactive. Pronovost discards data when it is determined that some data will not be used or is inactive which could happen at the end of renderpass or subpass point of rendering).

Claims 4-6, 8-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pronovost et al. (US 20130067186 A1) in view of Engelbrecht et al. (US 6601153 B1) in view of Uhrenholt (US 20200379909 A1) further in view of Stevens (US 20050057571 A1).

Regarding claim 4 Pronovost/Engelbrecht/Uhrenholt teaches all the limitations of claim 1. However, Pronovost/Engelbrecht/Uhrenholt did not explicitly teach deferred-rendering graphics pipeline generating data that is associated with the intermediate render target.
Stevens discloses:
The GPU of claim 1, wherein a deferred-rendering graphics pipeline generates data that is associated with the intermediate render target (Stevens: [0022] teaches generating by an immediate mode rendering graphics processor which is associated with a deferred rendering graphics processor that generates display lists of the type required to derive the complexity measure during the standard sequence of graphics processing operations so this information can be readily utilized without any requirement to specifically generate a display list for the purposes of setting an appropriate value of the performance control parameter. So, the data is generated by deferred rendering graphics (intermediate data) to be later readily available for utilizing for the desired task).
Pronovost/Engelbrecht/Uhrenholt and Stevens represent works within the same field of endeavor, namely data storage method used during GPU data processing/rendering. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Pronovost/Engelbrecht/Uhrenholt in view of Stevens as it represents a combination of known prior art elements according to known methods (GPU’s data storage method of Pronovost/Engelbrecht/Uhrenholt generating intermediate render target data using deferred-rendering graphics as used by Stevens) to yield a better graphics rendering process leading to a more efficient graphics processing system (see also Stevens [0022]).
   
Regarding claim 5 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses:
The GPU of claim 4, wherein data associated with the intermediate render target is generated during a renderpass operation, and wherein the eviction event occurs at an end of the renderpass operation (Applicant did not define renderpass. Examiner is using the definition of renderpass as "One render pass usually corresponds to one frame buffer” and it is supported by prior art Zhang (US 20210358192 A1) [0095]" (Examiner is not using this art for rejection, but keeping it handy for applicant). Pronovost [0033] and [0060] teaches generation of intermediate rendering data. Pronovost: [0059] teaches generating render targets for frames which is similar to renderpass and teaches that some of the render targets may not be used following a chance in or closing of the 3D display. When such unused graphics data is left in memory space associated with video memory, a graphics library may automatically signal to a memory manager that the unused data is available for discard, so as to possibly increase the efficiency of memory usage. Applicant teaches evicting inactive intermediate data at the end of a renderpass when it is determined which data are inactive and Pronovost teaches discarding unused/inactive data once it is determined to be inactive.) 
   
Regarding claim 6 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses:
 The GPU of claim 4, wherein data associated with the intermediate render target is generated during a subpass operation of a renderpass operation, and wherein the eviction event occurs at an end of the subpass operation (Applicant defines subpass spec [0008] as a point in render pass when multiple render target may be generated. Pronovost [0033] and [0060] teaches generation of intermediate rendering data. Pronovost: [0059] teaches generating render targets for frames which is similar to renderpass or subpass and teaches that some of the render targets may not be used following a chance in or closing of the 3D display. When such unused graphics data is left in memory space associated with video memory, a graphics library may automatically signal to a memory manager that the unused data is available for discard, so as to possibly increase the efficiency of memory usage. Applicant teaches evicting inactive intermediate data at the end of a renderpass/subpass when it is determined which data are inactive and Pronovost teaches discarding unused/inactive data once it is determined to be inactive. Pronovost discards data when it is determined that some data will not be used or is inactive which could happen at the end of renderpass or subpass point of rendering).

Regarding claim 8 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses: 
A graphics processing unit (GPU), comprising: (Pronovost: [0032] teaches "In the example of FIG. 1, computing device 100 includes one or more executing processes 102, each of which interacts with a memory manager 104 to use memory of the computing device 100. ..The processors may include ... graphics processing units (GPUs); 
a deferred-rendering graphics pipeline generates data that is associated with an intermediate render target (Stevens: [0022] teaches generating by an immediate mode rendering graphics processor which is associated with a deferred rendering graphics processor that generates display lists of the type required to derive the complexity measure during the standard sequence of graphics processing operations so this information can be readily utilized without any requirement to specifically generate a display list for the purposes of setting an appropriate value of the performance control parameter. So, the data is generated by deferred rendering graphics (intermediate data) to be later readily available for utilizing for the desired task).;
a cache hierarchy including one or more data caches (Pronovost: [0033] teaches memory manager 104 managing the allocation and use of fast memory 108 including one or more random access memories (RAMs). The fast memory 108 includes multiple memories, each memory may store particular types information like intermediate or final results of calculations and information regarding graphics to be displayed. The fast memory 108 including one or more random access memories (RAMs) is the cache); and
[a memory that stores a table containing an address in system memory of inactive data in the cache hierarchy of the GPU], the inactive data being associated with the intermediate render target, [wherein the cache hierarchy is responsive to an eviction event by obtaining the address of the inactive data from the table] and discards the inactive data from the cache hierarchy [without performing a writeback] to a system memory associated with the GPU [based on the address of the inactive data being contained in the table] (Pronovost: [0033], [0060], Discloses generation of intermediate data during image editing (rendering). Pronovost: [0058] teaches GPU performing rendering operations storing content in virtual memory that is associated with cache (fast video memory) and using many different temporary storage buffers during rendering operations. Also, teaches identifying content to be discarded, and discarding those content that is stored in the cache (fast video memory), resulting in faster execution of operations for the graphics processing application);
Pronovost discloses intermediate rendering data and teaches identifying temporary data storing in temporary storage buffers and teaches identifying and discarding data from cache that can be discarded. However, Pronovost did not explicitly disclosed identifying and recording address of data to be discarded in a table.
Engelbrecht discloses a memory that stores a table containing an address in system memory of inactive data in the cache hierarchy of the GPU, [the inactive data being associated with the intermediate render target, wherein] the cache hierarchy is responsive to an eviction event by obtaining the address of the inactive data from the table, [the inactive data being associated with an intermediate render target, wherein the cache hierarchy is responsive to an eviction event by discarding the inactive data from the cache hierarchy without performing a writeback to the system memory associated with the GPU] based on the address of the inactive data in the system memory being contained in the table (Engelbrecht: Abstract discloses one or more inactive data blocks in the memory are identified, and a list of addresses corresponding to the identified inactive data blocks is generated. The inactive data blocks associated with the list of addresses are initialized and addresses corresponding to those initialized data blocks are then made available to the computing system to facilitate use of the data blocks. Initializing the inactive data blocks is similar to discarding the inactive data. Making the list available to the computing system involves/requires remembering/storing the list and that ‘saved list of addresses’ is similar to the table used by applicant.).
 Both Pronovost and Engelbrecht represent works within the same field of endeavor, namely data storage method used during GPU data processing/rendering. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Pronovost in view of Engelbrecht as it represents a combination of known prior art elements according to known methods (GPU’s data storage method of Pronovost using table containing address of inactive data (i.e. data that can be discarded) as used by Engelbrecht) to yield a better cache management system having more efficient GPU data caching/storing system (see also Engelbrecht abstract).
Pronovost/Engelbrecht discloses intermediate rendering data and teaches identifying temporary data storing in temporary storage buffers and teaches identifying and discarding data from cache that can be discarded and also discloses recording/storing address of inactive data (data to be discarded) in a table. However, Pronovost/Engelbrecht taught discarding inactive data (data that is safe to discard) but is silent if the data discarded from fast memory (cache) is written back to slow memory. 
Uhrenholt discloses [a memory that stores a table containing an address of inactive data in a cache hierarchy of the GPU, the inactive data being associated with an intermediate render target, wherein the cache hierarchy is responsive to an eviction event by obtaining the address of the inactive data from the table and] discards the inactive data from the cache hierarchy without performing a writeback to the system memory associated with the GPU based on the address of the inactive data in the system memory being contained in the table (Uhrenholt:[0044] teaches data written into the second cache without being written to the memory system. However, at least some of the data stored in the second cache is used and ultimately discarded without ever being written back to memory. Uhrenholt:[0057] teaches the frame buffer data being re-used as texture input when rendering the next frame buffer and is considered as intermediate (i.e. temporary) data and is discarded without ever being written to memory).

 Regarding claim 9 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses:The GPU of claim 8, wherein the address of inactive data in the system memory comprises a range of addresses for the inactive data (Engelbrecht: abstract teaches generating list of inactive data and claim 16 and claim 17 teaches inactive data block being a predetermined fixed/variable number of bytes. Since address list contains addresses of data blocks and a data block can be more than one byte and hence the list contains range of addresses where address of one data block is an address range that covers the first and last address of the data block). 
Regarding claim 10 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses:The GPU of claim 8, wherein data associated with the intermediate render target is generated during a renderpass operation, and wherein the eviction event occurs at an end of the renderpass operation (Applicant did not define renderpass. Examiner is using the definition of renderpass as "One render pass usually corresponds to one frame buffer” and it is supported by prior art Zhang (US 20210358192 A1) [0095]" (Examiner is not using this art for rejection, but keeping it handy for applicant). Pronovost [0033] and [0060] teaches generation of intermediate rendering data. Pronovost: [0059] teaches generating render targets for frames which is similar to renderpass and teaches that some of the render targets may not be used following a chance in or closing of the 3D display. When such unused graphics data is left in memory space associated with video memory, a graphics library may automatically signal to a memory manager that the unused data is available for discard, so as to possibly increase the efficiency of memory usage. Applicant teaches evicting inactive intermediate data at the end of a renderpass when it is determined which data are inactive and Pronovost teaches discarding unused/inactive data once it is determined to be inactive.). 
Regarding claim 11 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses:The GPU of claim 8, wherein data associated with the intermediate render target is generated during a subpass operation of a renderpass operation, and wherein the eviction event occurs at an end of the subpass operation (Applicant defines subpass spec [0008] as a point in render pass when multiple render target may be generated. Pronovost [0033] and [0060] teaches generation of intermediate rendering data. Pronovost: [0059] teaches generating render targets for frames which is similar to renderpass or subpass and teaches that some of the render targets may not be used following a chance in or closing of the 3D display. When such unused graphics data is left in memory space associated with video memory, a graphics library may automatically signal to a memory manager that the unused data is available for discard, so as to possibly increase the efficiency of memory usage. Applicant teaches evicting inactive intermediate data at the end of a renderpass/subpass when it is determined which data are inactive and Pronovost teaches discarding unused/inactive data once it is determined to be inactive. Pronovost discards data when it is determined that some data will not be used or is inactive which could happen at the end of renderpass or subpass point of rendering). 
Regarding claim 12 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses:The GPU of claim 8, wherein the inactive data is located in a last-level cache of the cache hierarchy of the GPU (Engelbrecht: Claim 37 teaches a memory used for storing data wherein the memory includes inactive data blocks currently unused by the computing system and having residual data therein. Engelbrecht: Claim 36 teaches wherein the memory is a second level cache memory coupled to receive data from the first level cache memory. Hence Engelbrecht teaches inactive data being located in second level cache which is the last-level cache in Engelbrecht since no other level of cache hierarchy is mentioned in EngelBrecht).
Regarding claim 17 Pronovost/Engelbrecht/Uhrenholt/Stevens discloses:The method of claim 13, wherein the data associated with the intermediate render target is generated in a deferred-rending pipeline of the GPU (Stevens: [0022] teaches generating by an immediate mode rendering graphics processor which is associated with a deferred rendering graphics processor that generates display lists of the type required to derive the complexity measure during the standard sequence of graphics processing operations so this information can be readily utilized without any requirement to specifically generate a display list for the purposes of setting an appropriate value of the performance control parameter. So, the data is generated by deferred rendering graphics (intermediate data) to be later readily available for utilizing for the desired task).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached pdf file pe2e_search_notes_17175607.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138